ACCEPTED
                                                                                 03-15-00699-CR
                                                                                         8264888
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                           12/16/2015 1:44:19 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK


           IN THE THIRD COURT OF APPEALS
                    AT AUSTIN, TEXAS                         FILED IN
                                                      3rd COURT OF APPEALS
                                                           AUSTIN, TEXAS
ASHLEY ROXANNE                                        12/16/2015 1:44:19 PM
                                        CAUSE NO. 03-15-00699-CR
HENDERSON,                                                JEFFREY D. KYLE
                                        TRIAL COURT NO.      9287
                                                               Clerk
        Appellant

v.

THE STATE OF TEXAS,
        Appellee

                   MOTION TO DISMISS APPEAL

TO THE HONORABLE JUSTICES OF SAID

COURT:

      Now comes Ashley Roxanne Henderson, appellant in the above
styled and numbered case, before the decision in this Court has been
delivered, and respectfully moves this Court to withdraw appellant's
notice of appeal and to dismiss this appeal pursuant to Rule 42.2 of the
Texas Rules of Appellate Procedure because she no longer wishes to
pursue her appeal.
                                   Copeland Law Office
                                   P.O. Box 399
                                   Cedar Park, TX78613
                                   512.215.8114
                                   By: /s/Tim Copeland
                                   Tim Copeland
                                   State Bar No. 04801500
                                   Attorney for Appellant



Approved                                    R
                      CERTIFICATE OF SERVICE


      This is to certify that on the 16th day of December, 2015, a true and
correct copy of the above and foregoing document was served on the
County Attorney's Office, Lampasas County, Texas, by facsimile
transmission in accordance with the applicable rules of appellate and
criminal procedure.


                                     /s/ TimCopeland
                                      Tim Copeland